Citation Nr: 1452186	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO. 12-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

2. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left upper extremity.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher initial rating for diabetes, the matter of unemployability due to service-connected diabetes has been raised by the record.  The TDIU claim has been recognized as part and parcel of the initial rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's diabetes mellitus has required the use of an oral hypoglycemic agent, the use of insulin, and a restricted diet, but does not require regulation of activities.

2. Throughout the appeal period, the Veteran's left upper extremity neuropathy has resulted in decreased sensation (numbness) demonstrating no worse than mild incomplete paralysis.

3. Throughout the appeal period, the Veteran's left lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.

4. Throughout the appeal period, the Veteran's right lower extremity neuropathy has resulted in decreased sensation (numbness) and pain demonstrating no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess  of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. The criteria for a rating of 20 percent, but not higher, for left upper extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2014).

3. The criteria for a rating of 20 percent, but not higher, for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4. The criteria for a rating of 20 percent, but not higher, for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in May 2011 and January 2012 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, two VA examinations were conducted in January 2012 and January 2013 in connection with the Veteran's claims.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Ratings - General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

III. Increased Rating - Diabetes Mellitus

The Veteran's diabetes mellitus has been rated as 20 percent disabling since December 2011 under Diagnostic Code 7913.  The Veteran contends that he warrants an initial rating higher than 20 percent for this disability.

Under the rating schedule, a 20 percent evaluation is warranted under the Schedule of ratings for the endocrine system when there is diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted when there is diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, peripheral neuropathy of the left lower extremity, currently rated at 10 percent; peripheral neuropathy of the right lower extremity, currently rated at 10 percent; peripheral neuropathy of the left upper extremity, currently rated at 10 percent; and peripheral neuropathy of the right upper extremity, currently rated at 10 percent.

The diabetes mellitus portion of the January 2012 VA examination report indicates that the Veteran's diabetes mellitus is managed by a restricted diet, an oral hypoglycemic agent, and a daily insulin injection.  The examiner specifically indicated that the Veteran does not require regulation of activities as part of medical management, with the intention of avoiding hypoglycemic episodes.  It was noted that the Veteran visits his diabetic care provider less than twice a month.  He has not had any episodes of ketoacidosis requiring hospitalization over the past 12 months, nor has he had any hypoglycemia episodes requiring hospitalization over the past 12 months.  He does not have progressive unintentional weight loss or progressive loss of strength attributable to the diabetes mellitus.  The Veteran also does not have any renal dysfunction, diabetic retinopathy, or peripheral vascular disease.  The examiner opined that the Veteran's diabetes mellitus does impact his ability to work as a commercial airline pilot because his insulin dependence prevents him from obtaining medical clearance.

The diabetes mellitus portion of the January 2013 VA examination report indicates that the Veteran's diabetes mellitus is managed by a restricted diet and an oral hypoglycemic agent.  Again the examiner indicated that the Veteran does not require regulation of activities as part of medical management.  It was noted that the Veteran visits his diabetic care provider less than twice a month.  No episodes of ketoacidosis requiring hospitalization or any hypoglycemia episodes requiring hospitalization occurred over the past 12 months.  He does not have progressive unintentional weight loss or progressive loss of strength attributable to the diabetes mellitus.  No renal dysfunction, diabetic retinopathy, or peripheral vascular disease was noted.  The examiner opined that the Veteran's diabetes mellitus does impact his ability to work as a commercial airline pilot because his insulin dependence prevents him from obtaining medical clearance.

In considering whether the Veteran is entitled to a higher rating for his service-connected diabetes mellitus, the record simply does not establish that there is any physician-directed restriction on occupational and recreational activities, such that a 40 percent rating would be warranted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  In this regard, the January 2012 and 2013 VA examiners stated that the Veteran is not restricted in his activities.  The medical record is negative for any indication that the Veteran's daily activities are limited by physician orders.  As such, a higher 40 percent rating under Diagnostic Code 7913 is not warranted. 

In sum, there is no basis upon which to grant a rating in excess of 20 percent for the Veteran's diabetes mellitus type II.  Staged ratings are not warranted, as there is no identifiable period on appeal during which the disability manifested symptoms meriting a higher disability rating.  The preponderance of the evidence therefore is against the Veteran's claim for a higher rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

IV. Increased Rating - Peripheral Neuropathy Left Upper Extremity

The Veteran's left upper extremity peripheral neuropathy is rated under Diagnostic Code 8614, which contemplates impairment of the musculospiral (radial) nerve.  The evidence reflects that the Veteran is right-handed; accordingly, his left upper extremity is his minor extremity.  For the minor (non-dominant) extremity, 20, 20, and 40 percent ratings are warranted for mild, moderate, or severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8614.

The pertinent evidence from the period on appeal consists of the two VA examination reports from January 2012 and 2013.  The 2012 report reflects that the Veteran experienced no pain, numbness, or paresthesia of the upper extremity.  The Veteran's deep tendon reflex, strength, grip, and wrist extension were normal.  Decreased touch and cold sensation were noted on the left forearm.  No muscle atrophy or trophic changes were noted.  The examiner specifically found that the Veteran experienced moderate incomplete paralysis of the median, ulnar, and radial nerves.  The January 2013 examination report reflects that the Veteran does not have an upper extremity neuropathy.  No symptoms involving the upper extremities were observed upon examination.

Based on the evidence as described, the Board finds that a 20 percent rating for left upper extremity neuropathy, and no higher, is warranted for the entire period on appeal.  The Veteran's symptoms during this period consisted of decreased sensation of the left forearm.  The Veteran has also complained of numbness below the elbow beginning in 2011.  While the 2012 examiner characterized the Veteran's incomplete paralysis of the left upper extremity as moderate, the Board finds that his symptoms more closely present as mild in nature.  As described above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Here, the Veteran complained of numbness and had some decreased sensation in his forearm.  No loss of strength, muscle, grip, wrist extension, or reflexes were noted.  Additionally, the 2013 examination report reflects that the Veteran has no symptoms of neuropathy in his upper extremities.  Taken as a whole, the Veteran's symptoms appear to be mild, and possibly even transient.  However, while the Board finds that the Veteran's symptoms were mild during the entire period on appeal, a 20 percent rating is thus still warranted under Diagnostic Code 8514.

Additionally, pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

As such, providing separate ratings for each upper extremity under each of the codes for median, radial, and ulnar nerves (Diagnostic Codes 8514, 8515 and 8516) would result in compensating the Veteran two or three times over for the same symptoms of peripheral neuropathy.  In the present case, the functional effects of the Veteran's peripheral neuropathy of the upper extremity is the same, as discussed above, in regards to subjective sensory complaints.  In contrast, there have been no findings of decreased strength or other symptoms distinguishing separate functional effects.  See 38 C.F.R. § 4.14.  Therefore, separate ratings for the median and ulnar nerves, in addition to that already assigned for the radial nerve, would doubly or thrice compensate the Veteran for the same symptomatology and thus result in pyramiding.  Id., Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, assigning separate ratings pursuant to Diagnostic Codes 8514, 8515, and 8516 is prohibited.

V. Increased Rating - Peripheral Neuropathy Lower Extremities

The Veteran's neuropathy of the left and right lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for disabilities of the sciatic nerve, as analogous to radiculopathy or injury to the sciatic nerve as there is no separate diagnostic code for peripheral neuropathy.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that at all relevant times, the severity of his service-connected bilateral lower extremity neuropathy warrants ratings higher than 10 percent.

The pertinent evidence from the period on appeal consists of the two VA examination reports from January 2012 and 2013.  The 2012 report reflects that the Veteran experienced intermittent moderate pain of the lower extremities, along with moderate paresthesia and numbness.  The Veteran's deep tendon reflex was absent at the left knee.  He also had decreased vibration and cold sensation in the distal extremities.  No muscle atrophy or trophic changes were noted.  The examiner specifically found that the Veteran experienced moderate incomplete paralysis, bilaterally, of sciatic nerve.

The January 2013 examination report reflects that the Veteran continued to experience moderate intermittent pain, paresthesia, and numbness, bilaterally.  Deep tendon reflexes were absent at the ankles bilaterally.  Sensation was normal and no muscle atrophy was observed.  Some waxy skin below the knees with occasional area healing ulcers was reported.  The examiner specifically found that the Veteran experienced mild incomplete paralysis of the sciatic nerve.  The examiner also noted that the Veteran's feet drag and affect his gait.

Based on the evidence as described, the Board finds that an initial rating of 20 percent, and no higher, is warranted for the entire period on appeal.  As noted in the 2012 examination report, the Veteran's lower extremity neuropathy was characterized as a moderate incomplete paralysis of the sciatic nerve.  Additionally, the 2013 report reflects that he had no deep tendon reflexes at the ankles and experienced drop foot.  However, at no point was the Veteran's lower extremity neuropathy worse than moderate incomplete paralysis.  As noted in the 2013 report, the examiner observed the neuropathy to be mild in severity.  Further, while the Veteran appears to no longer have normal reflexes of the ankle, he continues to ambulate, albeit with an altered gait.  He also has normal muscle strength and normal flexion of the knees bilaterally, along with normal touch sensation bilaterally.  As described, the severity of these symptoms more closely approximates a 20 percent rating.  Therefore, the Board finds that an initial 20 percent rating, and no higher, is warranted for the entire period.
VI. Additional Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Intermittent pain, numbness, paresthesia, loss of sensation, and absent reflexes are symptoms contemplated by the applicable rating codes.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II, is denied.

Entitlement to an initial rating of 20 percent for peripheral neuropathy, left upper extremity, and no higher, is granted.

Entitlement to an initial rating of 20 percent for peripheral neuropathy, left lower extremity, and no higher, is granted.

Entitlement to an initial rating of 20 percent for peripheral neuropathy, right lower extremity, and no higher, is granted.





REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's TDIU claim.

As described above, the Veteran raised the issue of entitlement to a TDIU in his April 2012 Notice of Disagreement.  Additionally, the January 2012 VA examination report reflects that he can no longer be certified to fly a commercial airline due to his insulin dependence.  As such, the Board finds that the issue of entitlement to a TDIU has been adequately raised by the record.

However, more evidence is necessary prior to adjudication.  Specifically, the Veteran has not submitted a Form 8940, listing his previous employment and education experience.  Further, the evidence is ambiguous as to whether his disabilities in concert or alone would prevent him from employment in a capacity outside that of a commercial pilot.  As such, remand is necessary to obtain and the Veteran's personal employment and education background, as well as to obtain a comprehensive examination assessing the functional impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the issue is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran dated from April 2013 to the present.  All attempts to obtain these records should be documented.  Additionally, request that the Veteran complete and return a Form 8940.

2. Schedule the Veteran for a medical examination with an appropriate clinician who should provide an opinion as to the functional effects of the Veteran's service-connected disabilities, alone or in concert, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When offering this opinion the examiner must not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for the opinion offered.

3. After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU.  If the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).
 
4. Thereafter, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


